DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to amendment filed on 02/16/2021.
Claims 1 – 7 are pending.
Claims 1 and 5 have been amended.
Allowable Subject Matter
Claims 1 – 7 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments have been fully considered and are persuasive.
Regarding Claim 1, the prior art of record does not teach claimed limitation: “a first metal layer disposed on the insulating substrate, the first metal layer being configured of a first metal; a second metal layer joined to the first metal layer, the second metal layer being configured of a second metal having a lower corrosion potential than the first metal and smaller electrical resistivity than the first metal layer; and a pair of electrodes coupled to the first metal layer; and a resistance measurement device that measures an electrical resistance of the at least one sensor unit when a current flows between the pair of electrodes” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 7, the claims are allowed as they further limit allowed claim 1.
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claim 1, therefore claims 1 – 7 are allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Taskar et al. (US 2016/0076989 A1) suggests a  corrosion sensor retainer assembly for predicting and detecting corrosion within a fluid delivery system of a vacuum chamber, the corrosion sensor retainer assembly comprising: a laminate comprising at least a first insulating layer, including at least a first port, and at least a second insulating layer, including at least a second port, wherein the first port and the second port are configured to retain a seal; at least one conductor forming a path that extends around at least part of the first port and the second port, wherein the conductor is housed within the laminate between the first insulating layer and the second insulating layer (see claim 1).
Hihara et al. (US 2014/0159751 A1) discloses corrosion sensor comprising: a resistor, a voltage meter or voltage data logger for determining voltage output across said resistor; and at least three different layers, each layer comprising a different material, said layers comprising: (a) corrosion-resistant conducting layer; (b) metal layer; and (c) electrically insulating layer deposed between said conducting layer and said metal layer (see claim 1).
Chey et al. (US 2012/0176148 A1) teaches a corrosion detection apparatus comprising a plurality of metal strips located on an insulating surface of a substrate and having different thicknesses, wherein a first contact pad is attached to one end of each metal 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIOVANNI ASTACIO-OQUENDO/               Primary Examiner, Art Unit 2867                                                                                                                                                                                         	2/24/2021